                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                   CIVIL ACTION NO. 3:20-CV-00584-FDW-DSC
UNITED STATES OF AMERICA,

               Plaintiff,

   v.                                                        CONSENT ORDER FOR
                                                             THIRD PARTY CLAIM

APPROXIMATELY $12,106 IN
UNITED STATES CURRENCY,

               Defendant.


         THIS MATTER is before the Court by consent of the United States of America, by

and through R. Andrew Murray, United States Attorney for the Western District of North

Carolina and Gary Andrew Ford (“Ford”), through counsel Leon Stavrinakis, pursuant to

18 U.S.C. § 983(d) and Rule G of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions. The Government and Ford have consented to this

Consent Order as a final adjudication and settlement of all matters with regard to forfeiture

of the property identified in this case (hereafter, “the Property”).

         The parties have STIPULATED AND AGREED and the COURT FINDS AS

FOLLOWS:

         1.    The Government has alleged in the Complaint for Forfeiture In Rem (Doc.

No. l) that the Property, consisting of approximately $12,106 in seized currency, is

proceeds of drug trafficking and/or was used or intended to be used to facilitate drug

trafficking related to Gary Andrew Ford's (“Ford”) travel to California, a known source of




        Case 3:20-cv-00584-FDW-DSC Document 7 Filed 02/23/21 Page 1 of 5
marijuana. Upon notice of this Complaint, Ford, who had filed an administrative

forfeiture claim under penalty of perjury asserting an interest in the Property, did not file

a judicial Claim for the Property. Instead, through his counsel, Ford engaged in extensive

discussions with the Government and provided documentation to the Government regarding his

assertion that the Property is derived from legitimate business dealings of Ford. Although

factual disputes remain between the Government and Ford, following discussions and

exchange of information regarding the case the parties have agreed to stipulate that $6053 of the

Property shall be turned over to Ford's counsel for distribution to Ford, and Ford agrees to

waive any and all interest in the remaining $6053 and stipulate to forfeiture of the $6053 herein.

         2.       Ford agrees to the forfeiture of the $6053 and the Government, in turn,

agrees to,upon issuance of this Consent Order, turn over $6053 to Ford, through his counsel.1

         3.       By entering into this Consent Order, Ford agrees to, upon receipt of the

$6053, release and forever discharge his interest in all remaining Property in this case.

         4.       The payment to counsel for Ford shall be in full settlement and satisfaction

of all potential claims by Ford in this action and all potential claims resulting from the

incidents or circumstance giving rise to this action.

         5.       Ford agrees not to pursue against the United States any rights that he may have




1
  Ford and his counsel understand and agree that settlements of forfeiture cases and Government payments
generallyare processed through the Treasury Offset Program (“TOP”), a system for the Government to collect
moneys owed before Treasury Department issues payments to recipients. Ford and his counsel understand
that, if they owe outstanding tax obligations or other obligations collectible via TOP, TOP may offset any amount
paid via this settlement so as to satisfy those obligations. Ford and his counsel understand that the U.S.
Attorney's Office, Western District of North Carolina, does not control or know which obligations, if any
related to Ford, are entered into TOP and cannot control the offset process, but that, if an offset occurs, the
Department of Treasury will provide appropriate TOP notices and procedure s to ford and his counsel.




      Case 3:20-cv-00584-FDW-DSC Document 7 Filed 02/23/21 Page 2 of 5
 to the Property in this case except as otherwise specified herein.

          6.     Ford understands and agrees that the United States reserves the right to

 terminate the forfeiture action at any time.

           7.    The Government and Ford waive any rights to further litigate between each

 otherin this forfeiture action.

          8.     Unless specifically directed by an order of the Court, Ford shall be excused

 andrelieved from further participation in this action.

          IT IS THEREFORE ORDERED THAT:

          Based upon the stipulation of the parties it is hereby recognized that Ford has an

 interest in $6,053 of the Property. It is, therefore, ORDERED that, upon issuance of this

 Consent Order, the United States shall pay $6,053 to Ford. The Government and Ford shall

 bear their own fees and costs incurred in this federal forfeiture action, including attorneys'

 fees.

         IT IS SO ORDERED.
                                                 Signed: February 23, 2021




ON MOTION OF AND
BY CONSENT OF THE PARTIES:

 R. Andrew Murray
 UNITED STATES ATTORNEY

                                                Dated: 2-21-2021
 Benjamin Bain-Creed
 Assistant United States Attorney




         Case 3:20-cv-00584-FDW-DSC Document 7 Filed 02/23/21 Page 3 of 5
                                  Dated:   2-19-21
Claimant


                                   Dated:
Leon Stavrinakis, Esq.
Attorney for Claimant Ford
                                   2/19/21




    Case 3:20-cv-00584-FDW-DSC Document 7 Filed 02/23/21 Page 4 of 5
Case 3:20-cv-00584-FDW-DSC Document 7 Filed 02/23/21 Page 5 of 5
